                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

SHARON ISETT,                    :
                                 :
     Plaintiff,                  :
                                 :
v.                               :    Case No. 3:14-cv-1698 (RNC)
                                 :
AETNA LIFE INSURANCE COMPANY,    :
                                 :
     Defendant.                  :
                                 :

                         RULING AND ORDER

     Sharon Isett brings this case against her former employer,

Aetna Life Insurance Company, on behalf of herself and others,

arguing that as an Appeals Nurse Consultant (“ANC”) at Aetna, she

was entitled to overtime pay under the Fair Labor Standards Act

(“FLSA”).   The parties’ cross-motions for summary judgment

address the applicability of two exemptions from the FLSA’s

requirements regarding overtime pay: the learned professional

exemption and the administrative exemption.   I conclude that the

learned professional exemption applies, grant Aetna’s motion on

this basis, and deny the plaintiff’s motion, without reaching the

question whether the administrative exemption also applies.

I.   Background

     Plaintiff was employed by Aetna as an ANC from 2011 to 2016.

ANCs work in the National Clinical Appeals Unit (“NCAU”)

reviewing claims for health insurance benefits that have been

denied by one of several departments at Aetna.    All ANCs must be


                                 1
licensed Registered Nurses (“RNs”) with two to five years of

experience.    ANCs do not receive overtime pay.

     ANCs are not primarily responsible for processing appeals at

Aetna.    Appeals are processed by analysts in a separate

department, called Complaints, Grievances and Appeals (“CG&A”).

Analysts in that department transmit appeals to the NCAU when a

clinical determination is required; for example, when the issue

is whether a particular treatment is medically necessary.

Plaintiff reviewed appeals seeking authorization for medical

services not yet rendered.

     Plaintiff worked remotely from home without much oversight.

Her work on any given appeal involved several steps.     On

receiving an appeal, she reviewed the patient’s file and used

Aetna's clinical guidelines to analyze whether the requested

services were medically necessary such that Aetna should pay for

them.    In addition to consulting the guidelines, she relied on

her clinical experience in making an individualized determination

in each case.    In appropriate cases, plaintiff assessed whether

the patient should be admitted to the hospital, the appropriate

level of care, and the appropriate length of hospital stay, and

made a decision or recommendation accordingly.     If another

department had denied coverage for non-clinical reasons, it was

the plaintiff’s responsibility to assess the patient’s medical

needs for the first time on appeal.    In some cases, she issued a


                                  2
final approval or denial on her own; at other times, she

formulated a recommendation for review by a medical doctor.

After completing work on an appeal, the plaintiff sent her

evaluation to CG&A for final resolution.

II.   Discussion

      Regulations implementing the FLSA provide for the learned

professional exemption.   29 C.F.R. § 541.301.   To qualify for the

exemption, “an employee’s primary duty must be the performance of

work requiring advanced knowledge in a field of science or

learning customarily acquired by a prolonged course of

specialized intellectual instruction.”   Id. § 541.301(a).

Registered nurses working in clinical settings generally meet the

requirements of the exemption.   Id. § 541.301(e)(1)(2); see,

e.g., Hinterberger v. Catholic Health Sys., 299 F.R.D. 22, 34

(W.D.N.Y. 2014); Bachayeva v. Americare Certified Special Servs.,

Inc., No. 12-CV-1466 RRM, 2013 WL 1171741, at *5 (E.D.N.Y. Mar.

20, 2013).   The issue in this case is whether the work of an ANC

differs from that of an RN in a clinical setting in ways that

render the exemption inapplicable.

      Case law supports Aetna’s position that the exemption

applies.   In Rieve v. Coventry Health Care, 870 F. Supp. 2d 856,

859 (C.D. Cal. 2012), a registered nurse worked for a health care

company that sought to “reduce the costs associated with workers’

compensation injuries, ensure quality care, and improve return to


                                 3
work rates and timing.”      The plaintiff argued that the exemption

did not apply because she performed “routine work” that was

“highly standardized” and “closely controlled” by “guidelines”;

she could not order that treatment be undertaken or altered; and

she could not override decisions of claims adjusters.      Id. at

863.    The Court concluded that the exemption applied.    Id. at

864.    “[E]ven though [the] [p]laintiff existed in a hierarchy,

she was clearly still required to exercise independent judgment

and discretion in the course of her duties” because “[l]ike a

registered nurse in practice, [she] interacted with physicians

and patients and provided skilled advice, despite the fact that

she did not have the authority to order or alter any course of

treatment herself.”    Id.    Moreover, although the plaintiff

routinely used a guidelines manual, her decisions were still

“fact-specific and tailored to each of her patient’s individual

situations.”    Id. at 865.

       Similarly, in Williams v. GENEX Servs., Inc., Civ. Action

No. MJG-13-1942, 2014 WL 4388360, at *3 (D. Md. Sept. 4, 2014)

the Court ruled that the learned professional exemption applied

to a job done by a registered nurse who used her

“clinical/nursing skills” to help “coordinate” care while

“maximizing cost containment.”      The exemption applied, even

though the plaintiff did not have ultimate decisionmaking power,

because she still “use[d] her discretion and judgment to evaluate


                                    4
cases and make recommendations for future courses of action.”

Id. at *8.

     Plaintiff relies on Clark v. Centene Co. of Texas, L.P., 656

F. App’x 688 (5th Cir. 2016), which involved a case manager

employed by a managed health care company.      As a case manager,

the plaintiff in Clark engaged in utilization review to verify

the “medical necessity” and “appropriateness” of requests for

coverage.    Id. at 689.   To qualify for the position of case

manager, it was not necessary that the employee be a registered

nurse; it was sufficient if the employee was a vocational nurse.

Id. at 690.    The Fifth Circuit stated that licensed vocational

nurses do not “receive sufficient academic instruction to qualify

as exempt learned professionals.”      Id. at 693.   On that basis,

the exemption did not apply.     Id.

     Plaintiff argues that her position as an ANC should be

treated like that of the case manager in Clark because Aetna

allows the work of ANCs to be performed by Licensed Practical

Nurses (“LPNs”).    But this case differs from Clark in crucial

respects.    Aetna does not employ LPNs as ANCs.     Rather, LPNs are

employed in a separate position, called “Appeals Nurse Associate”

(“ANA”).    The evidence shows that ANAs cannot independently

approve appeals, but may only summarize files and make

recommendations to a medical doctor.      Pl.’s Ex. 13, ECF No.

148-36 (Aetna’s job description for the ANA position); Saravia


                                   5
Dep., ECF No. 150-4 at 67:15-68:18, 71:1 (stating, among other

things, that the ANAs and ANCs are “not peers” and that ANAs do

not have the authority to “make a decision on an appeal”).       ANCs,

in contrast, are trusted to use their advanced knowledge,

training and experience as registered nurses to make correct

decisions concerning the need for treatment, which may result in

Aetna paying large sums for expensive treatment.     Under the

regulations and case law, that is sufficient to meet the

requirements of the learned professional exemption.

III.    Conclusion

       Accordingly, defendant’s motion for summary judgment is

granted; plaintiff’s motion is denied.    The clerk may enter

judgment and close the file.

       So ordered this 30th day of September 2018.

                                             /S/ RNC
                                       Robert N. Chatigny
                                  United States District Judge




                                  6
